FORM OF
FINJAN HOLDINGS, INC.
2014 INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNIT AGREEMENT
 
This Restricted Stock Unit Agreement (this “Agreement”), dated [INSERT DATE
HERE] (the “Grant Date”), is by and between Finjan Holdings, Inc., a Delaware
corporation (the “Company”), and [INSERT NAME HERE] (the “Grantee”).


In accordance with Section 9 of the Finjan Holdings, Inc. 2014 Incentive
Compensation Plan (the “Plan”), and subject to the terms of the Plan and this
Agreement, the Company hereby grants to the Grantee an award of Restricted Stock
Units (“RSUs”) on the terms and conditions as set forth below.  Each RSU covered
by this Agreement represents an unfunded and unsecured promise of the Company to
issue to the Grantee, on or after the date the RSUs become vested, the Fair
Market Value of one Share per such RSU.  All capitalized terms used but not
otherwise defined herein shall have the meanings as set forth in the Plan.


To evidence the award of RSUs and to set forth its terms, the Company and the
Grantee agree as follows:


1. Grant.  The Committee hereby grants to the Grantee on the Grant Date [INSERT
NUMBER HERE] RSUs (subject to adjustment as provided in Section 4.2 of the
Plan).


2. Vesting of the RSUs.  The aggregate RSU award will cease to have any
Restrictions and shall become non-forfeitable and payable to the Grantee as
follows:  [[INSERT VESTING TERMS, E.G.,:][One-third (1/3) of the RSUs will cease
to have Restrictions and shall become non-forfeitable and payable to the Grantee
on the first anniversary of the Grant Date and an additional one-twelfth (1/12)
of the RSUs will cease to have Restrictions and shall become non-forfeitable and
payable to the Grantee on each of the eight quarterly anniversaries of the Grant
Date following the first anniversary of the Grant Date (each such date, a
“Vesting Date”).]]


Notwithstanding the foregoing provisions of this Section 2, and except as
otherwise determined by the Committee, as provided in the Plan or as provided
herein, any portion of the RSUs that is not vested at the time of the Grantee’s
Termination of Service with the Company and its Subsidiaries will be immediately
cancelled and forfeited to the Company[, provided, however, in the event the
Grantee’s Termination of Service is because of the Grantee’s death or Disability
or is without Cause, the greater of: (a) an additional one-twelfth (1/12) of the
RSUs will cease to have Restrictions and shall become non-forfeitable and
payable to the Grantee on the date of such Termination of Service or (b) any
RSUs that would have vested in the three-month period following such Termination
of Service will cease to have Restrictions and shall become non-forfeitable and
payable to the Grantee on the date of such Termination of Service].
 
 
 

--------------------------------------------------------------------------------

 
 
3. Payment upon Vesting of RSUs.  Subject to the terms of this Agreement,
following the vesting of RSUs hereunder, the Company, in its sole discretion,
shall issue to the Grantee (or, in the event of the Grantee’s death, to his or
her Beneficiary) either (i) the number of Shares of a Fair Market Value equal to
the value of to the number of vested RSUs (with one RSU having a value equal to
the Fair Market Value of one Share) or (ii) a cash payment which is equal to the
value of clause (i).  Such issuance shall be made to the Grantee either in the
form of Shares or cash as soon as administratively practicable, but in no event
later than two and one-half months following the end of the calendar year in
which the RSUs vest pursuant to Section 2 above.
 
4. Limitation Upon Transfer.  At any time prior to vesting in accordance with
Section 2, the RSUs, or any interest therein, shall not (a) be transferred by
the Grantee, other than by will, by the laws of descent and distribution, or to
a Permitted Transferee; (b) be otherwise assigned, pledged or hypothecated in
any way; and (c) be subject to execution, attachment or similar process.  Any
attempt to transfer the RSUs, or any interest therein, other than as permitted
in the preceding sentence shall be void and unenforceable against the Company or
any Subsidiary; provided, however, that the Grantee may designate a Beneficiary
to receive benefits in the event of Grantee’s death.


5. Change in Control.  Upon a Change in Control, the Grantee will have such
rights with respect to the RSUs as are provided in the Plan.


6. Effect of Amendment of Plan.  No discontinuation, modification, or amendment
of the Plan may, without the written consent of the Grantee, adversely affect
the rights of the Grantee under this Agreement, except as otherwise provided
under the Plan.  This Agreement may be amended as provided for under the Plan,
but no such amendment shall adversely affect the Grantee’s rights under the
Agreement without the Grantee’s written consent, unless otherwise permitted by
the Plan.
 
7. No Limitation on Rights of the Company.  The grant of RSUs shall not in any
way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets
 
8. Rights as a Stockholder.  The Grantee will have the rights of a stockholder
with respect to the Shares subject to this RSU only upon becoming the holder of
record of such Shares.   Except as required by applicable law, the Company (or
any of its affiliates) shall not have any duty or obligation to disclose
affirmatively to a record or beneficial holder of Shares, and such holder shall
have no right to be advised of, any material information regarding the Company
at any time prior to, upon or in connection with the receipt of Shares.
 
9. Compliance with Applicable Law.  Notwithstanding anything herein to the
contrary, the Company shall not be obligated to either (a) cause to be issued or
delivered any certificates for Shares pursuant to the payment of RSUs or (b)
credit a book entry related to the Shares issued pursuant to the payment of RSUs
to be entered on the records of the Company’s stockholder record keeper, unless
and until the Company is advised by its counsel that the issuance and delivery
of such certificates or entry on the records, as applicable, is in compliance
with all applicable laws, regulations of governmental authority, and the
requirements of the NASDAQ Capital Market or any other market or exchange upon
which the Shares are traded.  The Company may require, as a condition of the
issuance and delivery of such certificates or entry on the records, as
applicable, and in order to ensure compliance with such laws, regulations and
requirements, that the Grantee make such covenants, agreements, and
representations as the Company, in its sole discretion, considers necessary or
desirable.
 
 
-2-

--------------------------------------------------------------------------------

 
 
10. Agreement Not a Contract of Employment or Other Relationship.  This
Agreement is not a contract of employment, and the terms of employment of the
Grantee or other relationship of the Grantee with the Company or its
Subsidiaries shall not be affected in any way by this Agreement except as
specifically provided herein.  The execution of this Agreement shall not be
construed as conferring any legal rights upon the Grantee for a continuation of
an employment or other relationship with the Company or any of its Subsidiaries,
nor shall it interfere with the right of the Company or its Subsidiaries to
discharge the Grantee and to treat him or her without regard to the effect which
such treatment might have upon him or her as a Grantee.
 
11. Withholding.  If the Company is obligated to withhold an amount on account
of any tax imposed as a result of the grant of RSUs, the lapse of Restrictions,
and delivery of Shares or cash, the Grantee shall be required to pay such amount
to the Company, or make arrangements satisfactory to the Company regarding the
payment of such amount, as provided in Section 17 of the Plan.  The obligations
of the Company under the Plan shall be conditional on such payment or
arrangements, and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to the
Grantee.  The Grantee acknowledges and agrees that he or she is responsible for
the tax consequences associated with the grant and exercise of the RSUs, the
lapse of Restrictions and delivery of Shares or cash.
 
12. Successors and Assigns.  Except as otherwise expressly set forth in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the succeeding administrators, heirs and legal representatives
of the Grantee and the successors and assigns of the Company.
 
13. Notices.  Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Grantee, to the address appearing
on the records of the Company.  Such communication or notice shall be delivered
personally or sent by certified, registered, or express mail, postage prepaid,
return receipt requested, or by a reputable overnight delivery service. Any such
notice shall be deemed given when received by the intended
recipient.  Notwithstanding the foregoing, any notice required or permitted
hereunder from the Company to the Grantee may be made by electronic means,
including by electronic mail to the Company-maintained electronic mailbox of the
Grantee, and the Grantee hereby consents to receive such notice by electronic
delivery.  To the extent permitted in an electronically delivered notice
described in the previous sentence, the Grantee shall be permitted to respond to
such notice or communication by way of a responsive electronic communication,
including by electronic mail.
 
 
-3-

--------------------------------------------------------------------------------

 
 
14. Governing Law.  The validity, construction and effect of this Agreement and
any rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of Delaware, other than its law respecting
choice of laws, and applicable federal law. Venue shall be in, and subject to
the jurisdiction of, the courts of the State of Delaware or a Federal Court
located in the State of Delaware (as may be appropriate), notwithstanding the
present or future domiciles of the Company or the Grantee).
 
15. Receipt of Plan and Interpretation.  The Grantee acknowledges receipt of a
copy of the Plan, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the RSUs subject to all the terms and
provisions of this Agreement and of the Plan.  The RSUs are granted pursuant to
the terms of the Plan, the terms of which are incorporated herein by reference,
and the RSUs shall in all respects be interpreted in accordance with the
Plan.  The Committee shall interpret and construe the Plan and this Agreement,
and its interpretation and determination shall be conclusive and binding upon
the parties hereto and any other person claiming an interest hereunder, with
respect to any issue arising hereunder or thereunder.
 
16. Condition to Return Signed Agreement.  This Agreement shall be null and void
unless the Grantee indicates his or her acceptance of the RSUs and the terms of
this Agreement by signing, dating and returning this Agreement to the Company
within five (5) business days of receiving this Agreement.


17. Construction.  Notwithstanding any other provision of this Agreement, this
Agreement is made and the Award is granted pursuant to the Plan and is in all
respects limited by and subject to the express provisions of the Plan, as
amended from time to time.  To the extent any provision of this Agreement is
inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern.  The interpretation and construction by the Committee of the Plan,
this Agreement and any such rules and regulations adopted by the Committee for
purposes of administering the Plan, shall be final and binding upon the Grantee
and all other persons.


18. Entire Agreement.  This Agreement, together with the Plan, constitutes the
entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.
 
 
19. Waiver; Cumulative Rights.  The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing.  Each and every right hereunder is cumulative and
may be exercised in part or in whole from time to time.
 
20. Counterparts.  This Agreement may be signed in counterparts, each of which
shall be an original, but both of which shall constitute but one and the same
instrument. All signatures hereto may be transmitted by facsimile or .pdf file,
and such facsimile or .pdf file will, for all purposes, be deemed to be the
original signature of the party whose signature it reproduces, and will be
binding upon such party.
 
 
-4-

--------------------------------------------------------------------------------

 
 
21. Headings.  The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
 
22. Severability.  If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision hereof, and this Agreement shall be construed as
if such invalid or unenforceable provision were omitted.
 
23. Other Terms and Conditions.  The foregoing does not modify or amend any
terms of the Plan.  To the extent any provisions of this Agreement are
inconsistent or in conflict with any terms or provisions of the Plan, the Plan
shall govern.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
-5-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.
 

 
FINJAN HOLDINGS, INC.
     
 
By:
          Name:            Title:  

 
ACCEPTANCE OF AWARD BY GRANTEE
By executing below, the undersigned, the Grantee, hereby acknowledges, (a)
receipt of a copy of the Plan, (b) that the Grantee has read the Plan and this
Agreement carefully, and fully understands their contents, (c) that the Grantee
accepts the award of RSUs, and (d) the Grantee agrees to be bound by the terms
and conditions of the Plan and this Agreement.
 
 
Signature:            Printed Name:            Date:   

 
Please sign and return your copy of this Agreement within five (5) business days
of receiving this Agreement to the Company’s Secretary at 122 East 42nd Street,
Suite 1512, New York, NY 10168 via pdf, fax or interoffice-mail.  Failure to do
so will result in forfeiture of this Award. Please retain a copy of this signed
Agreement for your records.
 
-6-

--------------------------------------------------------------------------------